Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1. 	This communication is an Examiner’s reasons for allowance in response to application filed on 11/14/19, assigned serial 16/683687 and title “Method for controlling robot based on brain-computer interface and apparatus for controlling meal assistance robot thereof’
2. 	The following is the Examiner’s statement of reasons for the indication of allowable subject matter:
After carefully reviewing the application and the additional search of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable. Thus, it is found that the application is now in condition for allowance.
As per claim 1, the prior art of record does not disclose a method for controlling a robot, comprising: acquiring, by a robot control apparatus, a first biosignal indicating an intention to start an operation of the robot from a user to operate the robot; providing, by the robot control apparatus, the user with visual stimulation of differently set signal cycles corresponding to a plurality of objects for which the robot executes motions, and acquiring a second biosignal evoked by the visual stimulation from the user to identify an object selected by the user; and
acquiring, by the robot control apparatus, a third biosignal corresponding to a virtual motion for the identified object from the user to induce the robot to execute the corresponding motion. 
As per claim 11, the prior art of record does not disclose an apparatus for controlling a meal assistance robot, comprising: a processing unit that generates a control signal for controlling the meal assistance robot according to types of biosignals; and a plurality of visual signal generating circuit devices that operates according to the control signal applied from the processing unit corresponding to
each of a plurality of menus for which the meal assistance robot executes motions,
wherein the processing unit acquires a first biosignal indicating an intention to start an operation of the meal assistance robot from the user through an input unit to operate the meal assistance robot, provides the user with visual stimulation of differently set signal cycles corresponding to the plurality of menus through the visual signal generating circuit devices, acquires a second biosignal evoked by the visual stimulation from the user through the input unit to identify a menu selected by the user, and acquires a third biosignal corresponding to a virtual food supply motion for the identified menu from the user through the input unit to induce the meal assistance robot to execute a motion of supplying food of a corresponding
menu.  This limitation in combination with the other elements in the claim was not shown or suggested by the prior art.
Claims 1-20 are allowable over the prior art of record.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALENA TRAN/          Primary Examiner, Art Unit 3664